Exhibit 10.4

CERTIFICATE OF LIMITED PARTNERSHIP
OF
RAND CAPITAL SBIC, L.P.



     The undersigned, desiring to form a limited partnership pursuant to the
Delaware Revised Uniform Limited Partnership Act, 6 Delaware Code, Chapter 17,
do hereby certify as follows:

 I.   The name of the limited partnership is Rand Capital SBIC, L.P.
       
 II.  The address of the Partnership's registered office in the State of
      Delaware is Corporation Trust Center, 1209 Orange Street, Wilmington,
      County of New Castle. The name of the Partnership's registered agent for
      service of process in the State of Delaware at such address is The
      Corporation Trust Company.
 III. The name and mailing address of the sole general partner is as follows:



  NAME MAILING ADDRESS   Rand Capital Management, LLC 2200 Rand Building
Buffalo, NY 14203



     IN WITNESS WHEREOF, the undersigned have executed this Certificate of
Limited Partnership of Rand Capital SBIC, L.P., as of January 11, 2002.

  By: Rand Capital Management, LLC
      General Partner           By: /s/ Allen F. Grum, Jr.
      Allen F. Grum, Jr.
      Member